Citation Nr: 0911695	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-13 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1951 to March 1955.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2006 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2009, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is associated with the claims 
file.  At the hearing the Veteran submitted additional 
evidence with a waiver of RO initial consideration.  He also 
sought, and was granted, a 60-day abeyance period for 
submission of further additional evidence.  The abeyance 
period has lapsed, and no additional evidence was received.  
He also provided a waiver of initial RO consideration for 
updated VA treatment records, and such records were secured 
by the RO electronically that same day.

The issue of entitlement to service connection for diabetes 
mellitus, type II is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the January 2009 hearing, and in writing submitted at 
the time, the Veteran requested to withdraw his appeal 
seeking service connection for hypertension.

2.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss (SNHL) was not manifested in the 
first postservice year; and it is not shown that the 
Veteran's current hearing loss disability is, or might be, 
related to his service to include as due to noise exposure 
therein.

3.  Tinnitus was not manifested in service, and is not shown 
to be related to the Veteran's service. 


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal seeking 
service connection for hypertension, the Board does not have 
jurisdiction to consider such matter.  38 U.S.C.A. 
§§ 7104(a), 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008). 

3.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection- hypertension:

Given the Veteran's expressed intent to withdraw the appeal 
seeking service connection for hypertension, there is no 
reason to belabor the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA) in this matter.

At the January 2009 Travel Board hearing, the Veteran stated 
that he wished to withdraw his appeal seeking service 
connection for hypertension.
Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under 38 U.S.C.A. § 511 is subject to a 
decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.202, the Board may dismiss any appeal which 
fails to allege error of fact or law in the matter before the 
Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw 
an appeal at any time prior to the issuance of a final Board 
decision on the matter.

The Veteran withdrew his appeal seeking service connection 
for hypertension at the January 2009hearing.  Accordingly, 
there is no allegation of error of fact or law in this matter 
before the Board.  Hence, the Board does not have 
jurisdiction to consider an appeal in the matter, and the 
appeal in this matter must be dismissed.

Service connection for bilateral hearing loss and tinnitus:

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

A January 2006 letter informed the Veteran of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The letter 
advised the Veteran that he should submit any medical 
evidence pertinent to his claims.  Although complete notice 
was not provided prior to the initial adjudications of the 
claims, the Veteran has had ample opportunity to respond and 
supplement the record and to participate in the adjudicatory 
process after all notice was given.  Significantly, the 
claims were readjudicated after all notice was given (See 
August 2008 supplemental statement of the case (SSOC)), and 
the Veteran is not prejudiced by any notice timing defect.  

A May 2008 letter provided notice regarding disability 
ratings and effective dates of awards.  While such notice was 
not timely (See Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), this decision denies service connection.  Neither 
the rating of a disability nor the effective date of an award 
is a matter for consideration.  Consequently, the Veteran is 
not prejudiced by the notice timing defect.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  VA arranged for an examination in 
April 2006.  He has not identified any pertinent evidence 
that is outstanding.  VA's duty to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases (including, as pertinent here, hearing loss 
as an organic disease of the nervous system) may be service 
connected based on a presumption that they were incurred in 
service if they become manifest to a compensable degree 
within a specified period of time following service discharge 
(one year for such disorder).  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs contain no mention of complaints or 
treatment for bilateral hearing loss or tinnitus.  

On service separation examination, no complaints regarding 
hearing loss or tinnitus were noted.  Whispered voice hearing 
was 15/15, bilaterally.  Clinical evaluation of the ears was 
normal.  The Veteran's service personnel records show that 
his military occupational specialty was underwater 
demolition.

Postservice private treatment records from 1996 to 2001 
include 1999 records from the Ear, Nose and Throat, and 
cosmetic surgery clinic which show bilateral high frequency 
sensorineural hearing loss.
VA records from August 2000 to August 2008 show, among 
others, ongoing treatment for bilateral hearing loss and 
tinnitus.

On April 2006 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
55
LEFT
20
30
50
55
65

Speech audiometry revealed speech recognition ability of 80 
percent in each ear.  Bilateral SNHL was diagnosed.  The 
examiner opined, in essence,  that the Veteran's present 
bilateral hearing loss was acquired after service and was not 
the result of noise exposure therein.

It is not in dispute that the Veteran now has bilateral 
hearing loss disability and tinnitus, as such have been 
diagnosed, and the hearing lost has been established by 
official audiometry.  What he must still show to establish 
service connection for such disabilities is that they are 
related to an event, injury, or disease in service.

Neither hearing loss nor tinnitus was manifested in service, 
and sensorineural hearing loss is not shown to have been 
manifested in the first postservice year.  Consequently 
service connection for these disabilities on the basis that 
they became manifest in service and persisted, or on a 
presumptive basis (for sensorineural hearing loss as chronic 
disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

The Veteran alleges that the claimed disabilities are related 
to his exposure to noise trauma in serve.  It is not in 
dispute that by virtue of his duties in service (including as 
a member of an underwater demolition team) he was likely 
exposed to noise trauma in service.  However, there is no 
competent evidence that supports his claim that his hearing 
loss and tinnitus resulted from such noise trauma.  The only 
medical opinion of record that specifically addresses this 
matter, that of the April 2006 VA examiner, is to the effect 
that the Veteran's bilateral hearing loss and tinnitus are 
unrelated to his service.  Because he is a layperson, the 
Veteran's own opinion in this matter is not competent 
evidence; the matter of a nexus between a current disability 
and a remote event is a medical question not capable of 
response by lay observation or opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Notably, the record reflects that these claimed disabilities 
were initially clinically noted many (approximately 44) years 
after service.  Such a lengthy time interval between service 
and the earliest postservice clinical manifestation of a 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that the 
disability is service connected.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000). 

In the absence of any competent evidence of a nexus between 
the Veteran's hearing loss and tinnitus and his service, the 
preponderance of the evidence is against these claims.  
Hence, they must be denied.


ORDER

As the Board has no jurisdiction in such matter, the appeal 
seeking service connection for hypertension is dismissed 
without prejudice.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

At the January 2009 Travel Board hearing, the Veteran 
testified that his diabetes was first manifested in service.  
He alleged that "black-out" episodes noted in service were 
identical to symptoms of diabetes he has experienced 
postservice.  His STRs note that in August 1952 he was seen 
for "passing out", his complaints included excessive 
fatigue, sweating, and weakness which were attributed to 
exhaustion from overexertion.  In 1953 and 1954 he was seen 
for complaints of blurred vision.

Postservice private and VA treatment records show that the 
Veteran has been receiving ongoing treatment for diabetes 
mellitus since, at least, 1996.

The U.S. Court of Appeals for Veterans Claims (Court) has 
issued a decision in the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), that addresses the requirements of 
38 C.F.R. § 3.159(c)(4).  This regulation provides that an 
examination or medical opinion is necessary if the evidence 
of record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court held that the third prong of 
38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  

As the record shows that the Veteran was treated for "black 
out" episodes and blurred vision in service, and shows he is 
currently being seen for diabetes mellitus (symptoms of which 
he claims he first experienced in service, in the form of 
episodes of blacking out and blurred vision), a VA 
examination is warranted.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
to determine the likely etiology of his 
diabetes mellitus.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
tests or studies deemed necessary should 
be completed.  Based on examination of the 
Veteran and review of his claims file the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran's diabetes mellitus is 
related to his service, and in particular 
to the complaints of "blacking out" and 
blurred vision noted therein (i.e., were 
they manifestations of diabetes?).  The 
examiner must explain the rationale for 
the opinion given.  

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


